Title: To George Washington from Seth Warner, 30 October 1780
From: Warner, Seth
To: Washington, George


                  
                     Hond Sir
                     Bennington 30th October 1780
                  
                  Doubtless your Excellency has before now been informed of the
                     Misfortunes that have lately befallen the Troops on the Northern Frontiers,
                     especially the Regt I had the Honour to Command stationed at Lake George, the
                     Particulars and Circumstances of which are too lengthy to enlarge upon by way
                     of Letter therefore beg Leave to refer you to the Bearer Capt. Moulton for a
                     more minute Information. However would inform your Excellency that on the
                     Morning of the 9th Instant a Body of about One Thousand of the Enemy appeared
                     before Fort Ann (a Piquet) and demanded the Fort, which was accordingly
                     Surrendered by Capt. Adial Sherwood the Commander, himself and Fifty men
                     becoming Prisoners of War; after which the Enemy took their Rout thro’
                     Kingsborough and Queensborough burning & destroying all before them, to
                     Fort George then commanded by Capt. Chipman with between Sixty and Seventy Rank
                     and File exclusive of Commissioned and Non Commissioned Officers, the Remainder
                     of the Regt being on different Detachments on Discoveries across Lake George
                     &c., Previous to their arrival at Fort George, the Garrison having been
                     two Days destitute of Provisions, Capt. Chipman had sent an Express to Fort
                     Edward for Supplies, who at a little better than a Miles distance was fired on
                     by a party of about Thirty of the Enemy, and made his Escape and gave him the
                     only information he had recd of their being on the Coast, he judging their
                     Number not to exceed Forty or Fifty and being anxious to revenge the many
                     Losses the Regt had sustained during the Season by their several detached
                     Parties which generally consisted of an adequate Number, thought that a Number
                     not exceeding Fifty, including Officers, under the Command of Capt Ths Sill was
                     amply sufficient to repel those Invaders, but unhappily Capt. Sill no sooner
                     made the Attack on the Enemies Front which gave way, but soon found himself
                     charged in Front, Flank and Rere by a Superiority of
                     British, Indians and Tories, and after a short but smart Resistance, Capt.
                     Sill, Ensigns Eno, McLowrey with Fifteen non Commissioned Officers and Privates
                     were killed and since found on the Ground; Lt Payne and Ensign Lighthall were
                     wounded and taken with the rest of the Detachment, except Ensign Grant who made
                     his Escape with about Fifteen Men by an Effort thro’ the Enemies Lines. The
                     Enemy having thus overcame Capt. Sill and his Party immediately proceeded to
                     invest the Fort and on their Arrival were several times fired at by a Field
                     piece, they then sent a Flag to demand the Surrender of the Fort, Capt. Chipman
                     finding the Impracticability of defending it with so small a number surrendered
                     on Capitulation, the Articles of which are inclosed. Had Capt. Chipman recd the
                     least Information from the Commanding Officer at Fort Edward (who was by an express from Fort Ann at the hour of Eleven
                     in the Evening of the 9th Instant, advertised of their Approach)  they were on their March and in so large a Number, he
                     would not have sent out that detached Party, and by that Means might have saved
                     the Fort, or at least have prevented it being taken till a Reinforcement might
                     have arrived.
                  The remainder of my Regt being few in Number and in a destitute
                     and naked Condition I have furlough’d to the 1st Decr next, but however few are
                     always ready and anxious to persevere in the Cause and are
                     actuated with a principle to retrieve their Losses.
                  I am sorry to inform your Excellency that by Reason of Mr William
                     Sherman my late Regimental Paymaster’s Elopement, and the Loss the Regt has
                     sustained in their Accounts and other papers at the Surrender of the Fort notwithstanding the Articles of Capictulation to the Contrary, it will be
                     impossible for me to Liquidate the Public Accts although it is very evident
                     there is a considerable Ballance of Cash and Cloathing in Arrears to the Regt.
                     On my arresting Mr Sherman in order to bring him to an Acct the Civil Authority
                     in Albany interposed on acct of his Private Debts, notwithstanding my sending
                     an Officer to bring him to the Regt and the application of that Officer to the
                     Commander for his assistance and representation of the Injustice of preferring
                     a Private to a Public Settlement and recd for answer that the Military must be
                     subservient to the Civil, by which means Mr Sherman had an opportunity to elope
                     from his Arrest both Civil and Military, which occasioned my sending Col.
                     Safford in Pursuit of him to Connecticut and which may readily excuse his
                     Absence from Fort George when taken, and notwithstanding every Exertion in my
                     power, at a very great Expence he has eluded every Search and hitherto escaped
                     the Hands of Justice. I have to Honour to Subscribe myself Your Excellencies
                     Most Obt & Hum. Servt
                  
                     Seth Warner
                  
                  
                     P.S. I must Request your Excellency’s Warrant on the Pay
                        Masr General for two Months Pay for the Officers of my Regiment on Account;
                        to be delivered to Captain Moulton and that your Excellency will send me
                        Directions concerning the Mustering of the Regt from 1st or 10th Decr last; and how
                        I shall conduct with the remains.
                  
                  
                     S.W.
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Fort George October 11 1780
                     
                     as it is reported to me that there is a Small party of Savages
                        near Blody pond you will immediately take forty eight men officers included
                        and proceed on the main road untill you make discoveries of them Keeping
                        Sufficient advanced and flank guards in such a manner as to prevent being
                        Surrounded—if you find a large party you will immediatly retreat to the
                        fort—except they should be Savages only, in which Case you will attack and
                        immediatly Charge uppon them.
                     
                        Jno. Chipman Capt. Commandt
                     
                  
               